



EXHIBIT 10.1


EXECUTION COPY


SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (this “Agreement”) is entered into as of
February 3, 2019, by and among Element Solutions Inc (f/k/a Platform Specialty
Products Corporation), a Delaware corporation (the “Company”), and Pershing
Square Capital Management, L.P., a Delaware limited partnership (“PSCM”).
RECITALS
WHEREAS, PSCM advises the accounts of Pershing Square, L.P., a Delaware limited
partnership (“PS”), Pershing Square II, L.P., a Delaware limited partnership
(“PS II”), Pershing Square International, Ltd., a Cayman Islands exempted
company (“PS International”), Pershing Square Holdings, Ltd., a limited
liability company incorporated in Guernsey and/or certain other related entities
(the “Pershing Square Funds”).
WHEREAS, certain of the Pershing Square Funds currently own an aggregate of
40,451,506 shares of common stock, par value $.01 per share, of the Company (the
“Shares”); and
WHEREAS, the Company wishes to purchase from certain of the Pershing Square
Funds (the “Shareholders”), and the Shareholders wish to sell to the Company, an
aggregate of 37,000,000 Shares (the “Purchased Shares”), on the terms and
conditions contained herein.
NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
ARTICLE I
PURCHASE OF THE PURCHASED SHARES
Section 1.1    Purchase and Sale of the Purchased Shares. Subject to the terms
and conditions hereof and in reliance upon the representations and warranties of
the parties contained herein, the Shareholders will sell, assign, transfer and
deliver to the Company all of their right, title and interest in and to all of
the Purchased Shares, free and clear of any lien, pledge, charge, security
interest, encumbrance, option, or other adverse claim thereto (a “Lien”), in
exchange for a cash payment equal to $11.72 per share, or an aggregate of
$433,640,000, payable by wire transfer of immediately available funds to the
account(s) designated by the Shareholders or by such other method as may be
acceptable to the Shareholders (the “Purchase Price”).
Section 1.2    Closing.
(a)    The closing of the purchase and sale of the Purchased Shares (the
“Closing”) shall be held at 10:00 a.m., local time, on February 8, 2019 (the
“Closing Date”) at the offices of Greenberg Traurig P.A., 401 East Las Olas
Boulevard, Suite 2000, Fort Lauderdale, Florida 33301, or such other place as
may be mutually agreed upon in writing by the parties hereto, including remotely
by electronic exchange of documents on the Closing Date.
(b)    At the Closing, (i) the Company shall pay the Purchase Price to the
Shareholders, by wire transfer of immediately available funds to such account or
accounts as designated by the Shareholders prior to the Closing and (ii) the
Shareholders shall deliver, or cause to be delivered, (a) the Purchased Shares
to the Company by book entry, in accordance with the applicable procedures of
The Depository Trust Company, and (b) all other documents and instruments
reasonably requested by the Company or the Company’s transfer agent to effect
the transfer of the Purchased Shares to the Company.
Section 1.3Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional actions as any party reasonably
may deem to be practical and necessary in order to consummate the transactions
contemplated by this Agreement.


1

--------------------------------------------------------------------------------





ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to the Shareholders that the statements
contained in this ARTICLE II are correct and complete as of the date of this
Agreement and as of the Closing.
Section 2. 1    Existence; Authority; Binding Effect. The Company is (i) duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has full power and authority to enter into this Agreement and
consummate the transaction contemplated hereby. The execution and delivery of
this Agreement and any other agreements or instruments executed or to be
executed and delivered in connection herewith, and the consummation of the
transactions contemplated hereby and thereby, by the Company have been duly and
validly authorized and approved by the board of directors of the Company and no
other actions on the part of the Company are necessary in respect thereof other
than those that will be taken prior to the Closing. This Agreement is, and each
agreement and instrument executed hereunder by the Company in connection
herewith will be, a valid and binding obligation of the Company, enforceable in
accordance with its respective terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws relating to or affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law) (collectively, the “Enforceability
Exceptions”).
Section 2.2    No Violation. None of the execution, delivery or performance of
this Agreement and each of the other agreements or instruments executed and
delivered by the Company in connection herewith, will conflict with, or result
in any violation of, or default (with or without notice or lapse of time, or
both) under or give rise to a right of termination, cancellation, modification
or acceleration of any obligation or to a loss of a benefit under, or result in
the creation of any Lien upon any of the properties or assets of the Company
under (i) the certificate of incorporation, bylaws or similar organizational
documents of the Company; (ii) any law, order, writ, injunction or decree
applicable to the Company or by which any property or asset of the Company is
bound or affected; or (iii) any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise, or other instrument or obligation
to which the Company is a party or by which the Company or any property or asset
of the Company is bound or affected.
Section 2.3Consents and Approvals. No consent, approval, order or authorization
of, or registration, declaration, filing with or notice to, any governmental
entity or any other person is required to be obtained, made or given by or with
respect to the Company in connection with the execution and delivery of this
Agreement or other agreements or instruments executed and delivered hereunder or
thereunder by the Company, or the performance of any obligations hereunder or
thereunder by the Company, other than those that will be obtained prior to
Closing.
Section 2.4    No Broker’s Fees. The Company has not incurred nor become liable
for any broker’s commissions or finder’s fee relating to the transactions
contemplated by this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PSCM AND THE SHAREHOLDERS
PSCM, for itself and on behalf of the Shareholders, represents and warrants to
the Company that the statements contained in this ARTICLE III are correct and
complete as of the date of this Agreement and as of Closing.
Section 3.1    Title to Purchased Shares. The Shareholders are the sole legal
and beneficial owners of the Purchased Shares. The Shareholders have good, valid
and marketable title to the Purchased Shares free and clear of all Liens. Except
for this Agreement, the Shareholders are not party to or bound by any contract,
option or other arrangement or understanding with respect to the purchase, sale,
delivery, transfer, gift, pledge, hypothecation, encumbrance, assignment or
other disposition or acquisition of (including by operation of law) any
Purchased Shares (or any rights or interests of any nature whatsoever in or with
respect to any Purchased Shares) or as to voting, agreeing or consenting (or
abstaining therefrom) with respect to any amendment to or waiver of any terms
of, or taking any action whatsoever with respect to, the Purchased Shares.
Section 3.2    Existence; Authority; Binding Effect. PSCM and the Shareholders
are duly incorporated or organized, validly existing and in good standing under
the laws of their jurisdiction of organization. PSCM and the Shareholders have
full legal capacity, power and authority to execute and deliver this Agreement,
and any other agreements or instruments executed or to be executed by it in
connection herewith and to consummate the transactions contemplated herein and
therein. The execution, delivery and performance by PSCM and the Shareholders of
this Agreement and any other agreements or instruments executed or to be
executed and delivered by PSCM and the Shareholders in connection herewith, and
the consummation of the transactions contemplated hereby and thereby by PSCM and
the Shareholders, have been duly and validly authorized and approved by the
board of directors or other governing body of PSCM and the Shareholders, and no
other actions on the part of PSCM or the


2

--------------------------------------------------------------------------------





Shareholders are necessary in respect thereof. PSCM has all necessary power and
authority to act for and bind the Shareholders to this Agreement and to perform
their obligations hereunder. This Agreement is, and the other agreements and
instruments executed hereunder by PSCM and the Shareholders in connection
herewith will be, a valid and binding obligation of PSCM and the Shareholders,
in each case, to the extent party thereto, enforceable in accordance with its
respective terms, except as enforcement thereof may be limited by the
Enforceability Exceptions.
Section 3.3No Violation. None of the execution and delivery of this Agreement,
or any other agreements or instruments executed and delivered by PSCM or the
Shareholders in connection herewith, nor the performance of any obligations
hereunder or thereunder by PSCM or the Shareholders, will conflict with, or
result in any violation of, or default (with or without notice or lapse of time,
or both) under or result in the creation of any Lien upon the Purchased Shares
held by PSCM or the Shareholders under (i) the organizational documents of such
person, including any limited liability company agreement, certificate of
incorporation or bylaws or similar agreement; (ii) any law, order, writ,
injunction or decree applicable to PSCM or the Shareholders or by which any
property or asset of PSCM or the Shareholders is bound or affected; or (iii) any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise, or other instrument or obligation to which PSCM or such Shareholders
are a party or by which PSCM or the Shareholders or any property or asset of
PSCM or the Shareholders is bound or affected.
Section 3.4    Consents and Approvals. No consent, approval, order or
authorization of, or registration, declaration, filing with or notice to, any
governmental entity or any other Person is required to be obtained, made or
given by or with respect to PSCM or the Shareholders in connection with the
execution and delivery of this Agreement or other agreements or instruments
executed and delivered hereunder or thereunder by PSCM or the Shareholders, or
the performance of any obligations hereunder or thereunder by PSCM or the
Shareholders, other than the filing of a Form 4 and an amendment to a Schedule
13D with the Securities and Exchange Commission.
Section 3.5    Adequate Information; No Reliance. PSCM and the Shareholders
acknowledge and agree that (i) they have been furnished with all materials they
consider relevant to making an investment decision to enter into this Agreement
and have had the opportunity to review the Company’s filings and submissions
with the Securities and Exchange Commission, including, without limitation, all
information filed or furnished pursuant to the Exchange Act, (ii) PSCM and the
Shareholders, together with their professional advisers, are sophisticated and
experienced investors and are capable of evaluating, to their satisfaction, the
accounting, tax, financial, legal and other risks associated with the sale of
the Purchased Shares, and that PSCM and the Shareholders have had the
opportunity to consult with their accounting, tax, financial and legal advisors
to be able to evaluate the risks involved in the sale of the Purchased Shares
and to make an informed investment decision with respect to such sale of the
Purchased Shares, and (iii) they are not relying, and have not relied, upon any
statement, advice (whether accounting, tax, financial, legal or other),
representation or warranty made by the Company or any of its affiliates or
representatives, except for the representations and warranties made by the
Company in this Agreement.
Section 3.6    Non-Public Information. PSCM and the Shareholders acknowledge
that (a) the Company now possesses and may hereafter possess certain non-public
information concerning the Company and its affiliates and/or the Purchased
Shares that may or may not be independently known to PSCM or the Shareholders
(the “Non-Public Information”) which may constitute material information with
respect to the foregoing, and (b) the Company is relying on this representation
and would not enter into a transaction to purchase the Purchased Shares from
PSCM and the Shareholders absent this representation. PSCM and the Shareholders
agree to sell the Purchased Shares to the Company notwithstanding that the
Non-Public Information exists and the Company has not disclosed any Non-Public
Information to PSCM or the Shareholders. PSCM and the Shareholders acknowledge
that they are sophisticated Shareholders with respect to the purchase, sale and
valuation of securities such as the Purchased Shares and that the Company has no
obligations to PSCM or the Shareholders to disclose such Non-Public Information
and no fiduciary obligations to PSCM or the Shareholders.
Section 3.7    Release. PSCM and the Shareholders do for themselves and their
respective affiliates, successors and/or assigns, hereby irrevocably forever
release, discharge and waive any and all claims, rights, causes of action,
suits, obligations, debts, demands, liabilities, controversies, costs, expenses,
fees, or damages of any kind (including, but not limited to, any and all claims
alleging violations of federal or state securities laws, common-law fraud or
deceit, breach of fiduciary duty, negligence or otherwise), whether directly,
derivatively, representatively or in any other capacity, against the Company or
any of their affiliates, including, without limitation, any and all of their
present and/or past directors, officers, employees, fiduciaries, agents or
accounts under management, and their respective successors and assigns, which
arise from the fact that Non-Public Information has not been disclosed to it in
connection with the sale of the Purchased Shares.
Section 3.8    No Broker’s Fees. Neither PSCM nor the Shareholders have incurred
nor become liable for any broker’s commissions or finder’s fee relating to the
transactions contemplated by this Agreement.


3

--------------------------------------------------------------------------------





ARTICLE IV
CLOSING CONDITIONS
Section 4.1    The obligation of each party to consummate the transactions
contemplated hereby, is subject to the satisfaction at or prior to the Closing
of the following conditions:
(i)The Company shall have delivered to the Shareholders a certificate (signed by
an officer of the Company), dated as of the Closing, stating that the
representation and warranties of the Company set forth herein are true and
correct in all respects as of the Closing and that the Company has complied with
or performed all of the covenants and agreements required to be complied with or
performed by the Company hereunder prior to the Closing ; and
(ii)PSCM shall have delivered to the Company a certificate (signed by an
authorized person of PSCM and each of the Shareholders), dated as of the
Closing, stating that the representation and warranties of PSCM and the
Shareholders set forth herein are true and correct in all respects as of the
Closing and that PSCM and the Shareholders have complied with or performed all
of the covenants and agreements required to be complied with or performed by
PSCM and the Shareholders hereunder prior to the Closing.
ARTICLE V
MISCELLANEOUS
Section 5.1    Entire Agreement. This Agreement, together with the certificates,
documents, instruments and writings that are delivered pursuant hereto,
constitutes the entire agreement and understanding of the parties hereto in
respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.
Section 5.2    Successors. All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties hereto and their
respective successors.
Section 5.3    Assignments. No party hereto may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other party. Any purported assignment in violation of this
Section 5.3 shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee.
Section 5.4    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR IN TORT) ARISING OUT OF THIS AGREEMENT OR ANY OF THE
OTHER AGREEMENTS, INSTRUMENTS OR DOCUMEMTS CONTEMPLATED BY THIS AGREEMENT. THE
PARTIES HERETO EACH HEREBY AGREE TO WAIVE THE RESPECTIVE RIGHTS TO JURY TRIAL OF
ANY DISPUTE ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER AGREEMENTS,
INSTRUMENTS OR DOCUMENTS CONTEMPLATED BY THIS AGREEMENT. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL ACTIONS THAT MAY BE
FILED IN ANY COURT AND THAT ARISE OUT OF THIS AGREEMENT, INCLUDING, CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THE PARTIES HERETO EACH ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP AND THAT THEY WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. NOTWITHSTANDING ANYTHING TO
THE CONTRARY HEREIN, THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED ORALLY OR IN WRITING, AND THE WAIVER WILL APPLY TO ANY AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER
AGREEMENTS, INSTRUMENTS OR DOCUMENTS CONTEMPLATED BY THIS AGREEMENT. IN THE
EVENT OF AN ACTION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY
A COURT.
Section 5.5    Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.
Section 5.6    Headings. The article and section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement.


4

--------------------------------------------------------------------------------





Section 5.7    Governing Law and Jurisdiction. This Agreement and any litigation
between the parties arising out of this Agreement (whether grounded in contract,
tort, statute, law or equity) shall be governed by, construed in accordance
with, and interpreted pursuant to the laws of the State of Delaware, without
giving effect to its choice of laws principles. To the fullest extent permitted
by applicable law, each of the parties to this Agreement (i) irrevocably agrees
that all claims or causes of action (whether in contract or tort) that arise out
of this Agreement or any of the other agreements, instruments or documents
contemplated by this Agreement shall be exclusively resolved by the Court of
Chancery of the State of Delaware (or, only if the Court of Chancery of the
State of Delaware does not have jurisdiction over a particular matter, the
Superior Court of the State of Delaware (and the Complex Commercial Litigation
Division thereof if such division has jurisdiction over the particular matter),
or if the Superior Court of the State of Delaware does not have jurisdiction,
any federal court of the United States of America sitting in the State of
Delaware) (the “Delaware Courts”), and (ii) waives any objection or defense that
it may now or hereafter have to the resolution of any such claims or causes of
action by the Delaware Courts. Each of the parties to this Agreement consents to
and agrees that service of process, summons, notice or document delivered to a
party to this Agreement by certified or registered mail, return receipt
requested and postage prepaid, addressed to it at the applicable address set
forth in Section 5.7 or in any other manner permitted by applicable law shall,
to the fullest extent permitted by applicable law, be effective service of legal
process.
Section 5.8    Amendments. This Agreement may not be amended, modified or waived
as to any particular provision, except by a written instrument executed by the
parties hereto.
Section 5.9    Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party hereto or to
any circumstance, is adjudged by a Governmental Body, or arbitrator not to be
enforceable in accordance with its terms, the parties hereto agree that the
Governmental Body, or arbitrator, making such determination will have the power
to modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its reduced
form, such provision will then be enforceable and will be enforced.
Section 5.10    Expenses. Each party hereto will bear its own costs and expenses
incurred in connection with the preparation, execution and performance of this
Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants.
Section 5.11    Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign Law will be deemed also to refer to Law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.
Section 5.12    Waiver. No waiver by any party hereto of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent occurrence.
Section 5.13    Notice. All notices, requests, demands, claims and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim or other communication under this Agreement shall be deemed duly
given when delivered personally to the recipient (i) one (1) business after
being sent to the recipient by reputable overnight courier service (charges
prepaid), (ii) one (1) business day after being sent to the recipient by
facsimile transmission or electronic mail, or (iii) four (4) business days after
being mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid, and addressed to the intended recipient as set
forth below:


If to the Company, addressed to it at:
1450 Centrepark Blvd.


5

--------------------------------------------------------------------------------





Suite 210
West Palm Beach, FL 33401
Attention: John E. Capps
Email:     john.capps@pspcorporate.com
Facsimile: +1 (475) 208-6385


With a copy to:
Greenberg Traurig, P.A.
401 East Las Olas Blvd.
Suite 2000
Fort Lauderdale, FL 33301
Attention: Donn A. Beloff, Esq.
Email: beloffd@gtlaw.com
Facsimile: (954) 759-5583


If to PSCM, the Shareholders or any Shareholder, addressed to PSCM, such
Shareholders or Shareholder at:
Pershing Square Capital Management, L.P.
888 Seventh Avenue, 42nd Floor
New York, NY 10019
Attention: Steve Milankov
Email: milankov@persq.com
Facsimile: (212) 286-1133


With a copy to:
Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Attention: Stephen Fraidin; Richard M. Brand
Email: stephen.fraidin@cwt; richard.brand@cwt.com
Facsimile: (212) 504-6666


Any party to this Agreement may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other parties to this Agreement notice in the manner set forth in
this Section 5.13.
[Signature page follows]


6

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.
 
PERSHING SQUARE CAPITAL MANAGEMENT, L.P.


By: PS Management GP, LLC, its General Partner




 
By: /s/ William A. Ackman
 
Name: William A. Ackman
 
Title: Managing Member
 
 
 
COMPANY:
ELEMENT SOLUTIONS INC




 
By: /s/John E. Capps
 
Name: John E. Capps
 
Title: EVP, General Counsel & Secretary







[Signature Page to Securities Purchase Agreement]

